 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL PASTOR (CABN 297948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6778
 7        FAX: (415) 436-7234
          daniel.pastor@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                       ) CASE NO.: CR 19-616-CRB
14                                                   )
             Plaintiff,                              )
15                                                   )
        v.                                           )
16                                                   ) [PROPOSED] DETENTION ORDER
     ANDERSON ACOSTA-MARTINEZ,                       )
17     a/k/a Olvin Anexy Acosta-Martinez             )
                                                     )
18           Defendant.                              )
                                                     )
19                                                   )
                                                     )
20                                                   )

21           On November 14, 2019, an Indictment was filed in the Northern District of California charging
22 Defendant Anderson Acosta-Martinez with three counts of violating 18 U.S.C. §§ 841(a)(1) and

23
     (b)(1)(C) – possession with intent to distribute methamphetamine, heroin, and cocaine base. On
24
     November 21, 2019, Defendant appeared for arraignment on the Indictment. The government moved
25
     for detention. The Court held a detention hearing on November 26, 2019. The defendant was
26
27 represented by Assistant Federal Public Defender Ellen Leonida. Assistant United States Attorney

28 Daniel Pastor represented the government. A pretrial services officer was also present.


                                                        1
30
 1           Pretrial Services submitted a report recommending that Defendant be detained on the basis of his

 2 risk of non-appearance. Upon consideration of the information in the Pretrial Services report and the

 3
     arguments of counsel, the Court orders that Defendant be detained pending trial on the basis of risk of
 4
     non-appearance. This order supplements the Court’s findings at the detention hearing and serves as
 5
     written findings of fact and a statement of reasons required by 18 U.S.C. § 3142(i). As noted on the
 6
     record, the Court makes the following findings as the basis for its conclusion: Defendant has not put
 7

 8 forward an appropriate surety. The proposed surety, a friend of Defendant’s cousin, has a criminal

 9 record involving distribution of controlled substances. He is not a suitable surety. Defendant is a

10 Honduran national who reports no legal source of income and who told pretrial services he has never

11
     been employed in the United States. Given these circumstances, the Court finds that no condition or
12
     combination of conditions will assure the appearance of Defendant.
13
             Accordingly, pursuant to 18 U.S.C. § 3142(i), IT IS HEREBY ORDERED THAT:
14
             (1) Defendant is committed to the custody of the Attorney General for confinement in a
15
     corrections facility;
16
             (2) Defendant be afforded reasonable opportunity for private consultation with his counsel; and
17
             (3) on order of a court of the United States or on request of an attorney for the government, the
18
     person in charge of the corrections facility in which Defendant is confined shall deliver Defendant to an
19
     authorized Deputy United States Marshal for the purpose of any appearance in connection with a court
20
     proceeding.
21
             This Order is without prejudice to reconsideration at a later date if circumstances change.
22

23 IT IS SO ORDERED.

24           November 27, 2019                             __________________________________
                                                           HON. SALLIE KIM
25                                                         United States Magistrate Judge
26
27

28


                                                          2
30
